Exhibit 99(b) Energy Future Holdings Corp. Consolidated Adjusted EBITDA Reconciliation Twelve months ended September 30, 2007 (Dollars in millions) Net income $ 1,090 Provision for income taxes 438 Interest expense 834 Depreciation and amortization 813 EBITDA $ 3,175 Adjustment to EBITDA: Oncor EBITDA (1,270 ) Oncor Dividends 336 Interest Income (69 ) Amortization of nuclear fuel 65 Purchase accounting adjustments - Impairment of assets and inventory write down 812 Unrealized net loss related to hedging transactions 645 One-time customer appreciation bonus 165 Losses on sales of receivables under the Accounts Receivables Securitization Program 38 Income from discontinued operations, net of tax (30 ) Extraordinary (gain) or loss, net of tax - Cumulative effect of changes in accounting principles, net of tax - Non-cash compensation expense (FAS 123R) 32 Severance expense (a) 1 Equity losses of unconsolidated affiliate engaged in broadband over power lines activities 5 Loss on early extinguishment of debt - Transition and business optimization costs (b) 15 Shareholder litigation - Transaction and merger expenses (c) 104 Restructuring
